DETAILED ACTION
This is a response to the Applicant’s remarks filed 06/13/2022. Claims 1, 6, 11, 16 have been amended. Claims 4, 9, 14, 19 and 21 have been canceled. Claims 1-3, 5-8, 10-13, 15-18, 20 and 22-23 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s argument, see pages 10-14, filed 06/13/2022, with respect to one of more pending claims have been fully considered but they are not persuasive.
Regarding claim 1, Applicant, in pages 10-14 argues that the cited reference fails to teach:
“wherein in case that the first PDSCH is associated with a first TCI state, a first redundancy version (RV) pattern applied to the first PDSCH is indicated by the DCI, 
wherein a second RV pattern applied to a second PDSCH associated with a second TCI state is determined by the terminal using the first RV pattern, and 
wherein the second RV pattern is different from the first RV pattern.”
The Examiner respectfully disagrees. 
As for the limitation “a first redundancy version (RV) pattern applied to the first PDSCH is indicated based on the DCI”, Vilaipornsawai [0177] teaches that RV information can be provided to the UE by dynamic signaling using DCI. Optionally, RV information can be provided to the UE by a combination of semi-static signaling (RRC signaling or RRC signaling and MAC CE) and dynamic signaling such as using DCI [0178]. Signaling overhead can be increased using the combination of RRC and DCI, but the first DCI option teaches this claim limitation (Applicant argument, that the limitation   “without any additional signaling” is not taught by cited prior art,  is moot as this limitation is not recited in the claim.)
As for the limitation “wherein a second RV pattern applied to a second PDSCH associated with a second TCI state is determined by the terminal using the first RV pattern”, Vilaipornsawai [0174-0176] teaches that the first RV pattern used for the first PDSCH can be different than the second RV pattern for the second PDSCH, indicating that duplicate RV patterns are not supported. Vilaipornsawai implicitly teaches that the first RV pattern determines the choices of a second RV pattern as it cannot be the same as the first RV pattern [0174-0177]. In other words, a second RV pattern can be determined by the UE once the first RV pattern is known. Additionally, RV information can also be pre-configured, so that a second RV pattern is already selected and awaiting to be applied [0191] once the first RV pattern is known.
As for the limitation “wherein the second RV pattern is different from the first RV pattern”, 
Davydov [0032-34] teaches: Beam forming may be used in transmission, where each TRP transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource. [0037]: Different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.

Claim Informality
Claim 16, Line 7 recites “a first a first physical downlink”. For examination purposes, line 7 is interpreted as “a first physical downlink”.  Appropriate correction is suggested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C 103 as being unpatentable over Dahlman et al. (“5G NR: The Next Generation Wireless Access Technology, Academic Press, Copyright ©2018 Elsevier Ltd), hereinafter “Dahlman”, in view of Vilaipornsawai et al. (US 2020/0015200), hereinafter “Vilaipornsawai”, in further view of Davydov et al. (WO 2018/075146A1), hereinafter “Davydov”.

Regarding claim 1 and 11, Dahlman teaches:
A method of transmitting, by a first transmission and reception point (TRP), a downlink channel in a wireless communication system supporting multiple TRPs, the method comprising (Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal): 
Dahlman does not teach:
transmitting, to a terminal, downlink control information (DCI) indicating a plurality of transmission configuration indicator (TCI) states; and 
transmitting, to the terminal, a first physical downlink shared channel (PDSCH) based on the DCI, 
wherein in case that the first PDSCH is associated with a first TCI state, a first redundancy version (RV) pattern applied to the first PDSCH is indicated by the DCI, 
wherein a second RV pattern applied to a second PDSCH associated with a second TCI state is determined by the terminal using the first RV pattern, and 
wherein the second RV pattern is different from the first RV pattern.
However, Vilaipornsawai, in an analogous art, teaches the TCI fields in the DCI for PDSCH transmission to UEs in a multi-TRP environment:
transmitting, to a terminal, downlink control information (DCI) indicating a plurality of transmission configuration indicator (TCI) states; and 
transmitting, to the terminal, a first physical downlink shared channel (PDSCH) based on the DCI, ([0154 – 0162], Fig. 9, Steps 910-930: First and second indications received using DCI, receiving TCI fields, each TCI identifying a TCI state for a respective PDSCH repetition, where the number of TCIs are equal to the number of PDSCH repetitions. See Figure 10).
wherein in case that the first PDSCH is associated with a first TCI state, a first redundancy version (RV) pattern applied to the first PDSCH is indicated based on the DCI, ([0177]: teaches that RV information can be provided to the UE by dynamic signaling using DCI. [0159]: Receiving a plurality of TCI where each TCI identifies a TCI state for a respective PDSCH transmission.) 
wherein a second RV pattern applied to a second PDSCH associated with a second TCI state is determined by the terminal using the first RV pattern ([0179-0182] Fig. 11 shows examples of RV patterns used in method Steps 910-930, where each pattern (indexed) is uniquely different than other patterns, such that duplicate RV patterns are not supported. For example, RV configuration 0 is uniquely {RVvalue1, RVvalue2}, and not repeated, such that a second RV pattern is different than RV configuration 0, i.e. implicitly determines the patterns for other RV configurations).  [0174-0176] teaches that the first RV pattern used for the first PDSCH can be different than the second RV pattern for the second PDSCH, indicating that duplicate RV patterns are not supported, and implicitly teaches that the first RV pattern determines the choices of the second RV pattern as it cannot be the same as the first RV pattern [0174 - 0176]. In other words, a second RV pattern can be determined by the UE once the first RV pattern is known. Additionally, RV information can also be pre-configured, so that a second RV pattern is already selected and awaiting to be applied [0191] once the first RV pattern is known.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vilaipornsawai into the method of Dahlman in order to provide mechanism for efficient assignment of RV values in the TCI filed in the DCI for efficient PDSCH transmission. The motivation is to improve system performance.
Dahlman and Vilaipornsawai do not teach:
wherein the second RV pattern is different from the first RV pattern.
However, Davydov teaches:
wherein the second RV pattern is different from the first RV pattern (Davydov, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource. [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman and Vilaipornsawai in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Davydov [0037]). Motivation is to improve system performance.

 Particularly for claim 11, Dahlman and Vilaipornsawai do not teach:
a transceiver; and 
a controller configured to: 
However, Davydov teaches:
a transceiver; and 
a controller configured to (Davydov, Fig. 13 [0090 -0091]: device 1300 may include input/output device, and 1304E cpu/processor, and such processor may be couple with memory and may be configured to execute instructions to enable various applications on the device 1300) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman and Vilaipornsawai order to implement the functions and features of the claimed invention, hardware would be necessary.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 2 and 12, Dahlman does not teach:
The method of claim 1, wherein each of the first RV pattern and the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS), or a modulation order.  
However, Vilaipornsawai teaches:
each of a first RV pattern and the second RV pattern ([0174-0182]: Multiple RV pattern associated with different repetitions can be provided by RRC signaling together with DCI. RRC signaling can define multiple patterns, where a first RV of the RV pattern is used in the first repetition PDSCH, etc.  [0176]: RV can be different for different PDSCH repetitions, occurs when different versions of the same data are sent in different repetitions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vilaipornsawai into the method of Dahlman in order to standardize RV patterns in a multiple -TRP environment are uniformly determined based on a code rate based on both modulation order and core rate. The motivation is to simplify system operation.
However, Davydov also teaches:
based on a code rate associated with a modulation and coding scheme (MCS) (Davydov, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman in view of Vilaipornsawai to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claims 3 and 13, Dahlman teaches:
The method of claim 1, wherein the second PDSCH is transmitted by a second TRP, and wherein each of the first RV pattern and the second RV pattern is determined based on a base matrix associated with each TRP. (Dahlman, Chap 9.2.2.: LDPC error-correcting coding follows after the CRC masking step in the general transport - channel processing (Fig. 9.1), where each RV pattern can be different for each separate TRP, where each TRP is transmitting different data.)

Regarding claim 6 and 16, Dahlman teaches:
A method of receiving, by a terminal, downlink channels in a wireless communication system supporting multiple transmission and reception points (TRPs), the (Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal, and the reverse for uplink from UE/terminal to base station), 
Dahlman does not teach:
receiving downlink control information (DCI) indicating a plurality of transmission configuration indicator (TCI) states 
receiving, a first physical downlink shared channel (PDSCH) associated with a first TCI state based on the DCI; and 
receiving, a second PDSCH associated with a second TCI state based on the DCI;
identifying a first redundancy version (RV) pattern applied to the first PDSCH, the first RV pattern being indicated by the DCI, and 
determining a second RV pattern applied to the second PDSCH by using the first RV pattern, and 
wherein the second RV pattern is different from the first RV pattern.
However, Vilaipornsawai, in an analogous art, teaches the TCI fields in the DCI for PDSCH transmission to UEs in a multi-TRP environment:
receiving downlink control information (DCI) indicating a plurality of transmission configuration indicator (TCI) states 
receiving, a first physical downlink shared channel (PDSCH) associated with a first TCI state based on the DCI; and 
receiving, a second PDSCH associated with a second TCI state based on the DCI ([0154 – 0162], Fig. 9, Steps 910-930: First and second indications received using DCI, receiving TCI fields, each TCI identifying a TCI state for a respective PDSCH repetition, where the number of TCIs are equal to the number of PDSCH repetitions. See Figure 10);  
identifying a first redundancy version (RV) pattern applied to the first PDSCH, the first RV pattern being indicated by the DCI ([0174-0182]: RV pattern associated with different repetitions can be provided by RRC signaling together with DCI. RRC signaling can define multiple patterns, where a first RV of the RV pattern is used in the first repetition PDSCH, etc.  [0176]: RV can be different for different PDSCH repetitions, occurs when different versions of the same data are sent in different repetitions.). [0177]: teaches that RV information can be provided to the UE by dynamic signaling using DCI. 
determining a second RV pattern applied to the second PDSCH by using the first RV pattern ([0179-0182] Fig. 11 shows examples of RV patterns used in method Steps 910-930, where each pattern (indexed) is uniquely different than other patterns, such that duplicate RV patterns are not supported. For example, RV configuration 0 is uniquely {RVvalue1, RVvalue2}, and not repeated, such that a second RV pattern must be different than RV configuration 0, i.e. implicitly determines the patterns for other RV configurations. [0174-0176] teaches that the first RV pattern used for the first PDSCH can be different than the second RV pattern for the second PDSCH. Vilaipornsawai implicitly teaches that the first RV pattern determines the choices of the second RV pattern as it cannot be the same as the first RV pattern.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vilaipornsawai into the method of Dahlman in order to provide mechanism for efficient assignment of RV values in the TCI filed in the DCI for efficient PDSCH transmission. The motivation is to improve system performance.

Dahlman and Vilaipornsawai do not teach:
wherein the second RV pattern is different from the first RV pattern.
However, Davydov teaches:
wherein the second RV pattern is different from the first RV pattern (Davydov, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource. [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman and Vilaipornsawai in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Xiao [0037]). Motivation is to improve system performance.

Particularly for claim 16, Dahlman and Vilaipornsawai do not teach:
a transceiver; and 
a controller configured to: 
However, Davydov teaches:
a transceiver; and 
a controller configured to (Davydov, Fig. 13 [0090 -0091]: device 1300 may include input/output device, and 1304E cpu/processor, and such processor may be couple with memory and may be configured to execute instructions to enable various applications on the device 1300) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman and Vilaipornsawai order to implement the functions and features of the claimed invention, hardware would be necessary.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 7 and 17, Dahlman does not teach:
The method of claim 6, wherein each of the first RV pattern and the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS) or a modulation order.
However, Vilaipornsawai teaches:
each of a first RV pattern and the second RV pattern ([0174-0182]: Multiple RV pattern associated with different repetitions can be provided by RRC signaling together with DCI. RRC signaling can define multiple patterns, where a first RV of the RV pattern is used in the first repetition PDSCH, etc.  [0176]: RV can be different for different PDSCH repetitions, occurs when different versions of the same data are sent in different repetitions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vilaipornsawai into the method of Dahlman in order to standardize RV patterns in a multiple -TRP environment are uniformly determined based on a code rate based on both modulation order and core rate. The motivation is to simplify system operation.
However, Davydov teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS) (Davydov [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Dahlman to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claim 8 and 18, Dahlman teaches:
The reception method of claim 6, method of claim 6, wherein each of the first RV pattern and second RV pattern is determined based on a base matrix of a low density parity check (LDPC) code associated with  (Dahlman, Chap 9.2.2.: LDPC error-correcting coding follows after the CRC masking step in the general transport - channel processing (Fig. 9.1), where each RV pattern can be different for each separate TRP.).
Dahlman does not teach:
wherein the first PDSCH is received from a first TRP and the second PDSCH is received from a second TRP, and 
However, Vilaipornsawai teaches:
wherein the first PDSCH is received from a first TRP and the second PDSCH is received from a second TRP ([0154 – 0162], Fig. 9, Steps 910-930: First and second indications received using DCI, receiving TCI fields, each TCI identifying a TCI state for a respective PDSCH repetition, where the number of TCIs are equal to the number of PDSCH repetitions. See Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vilaipornsawai into the method of Dahlman in order to provide uniformity in a multi-TRP environment for PDSCH transmission, for improved network performance.

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C 103 as being unpatentable over “Dahlman”, “Vilaipornsawai”, “Davydov”, in further view of von Elbwart et al. (US 2018/0132257) hereinafter “von Elbwart”.
Regarding claim 5 and 15, and 10 and 20, Dahlman, teaches:
The method of claim 1, and wherein in case that the starting value of the first RV pattern is 0, a value of the second RV pattern applied to the second PDSCH is determined as 3. (Dahlman Chap 9.3 The exact set of bits to transmit depends on the RV corresponding to different starting positions in the circular buffer. The starting points are defined such that RV0 and RV3 are self-decodable, for any code rate and any modulation scheme, are preferred starting points.)
Dahlman does not teach:
wherein a starting value of the first RV pattern is indicated by the DCI as one of {0, 2, 3, 1},
However, von Elbwart teaches:
wherein a starting value of the first RV pattern is indicated by the DCI as one of {0, 2, 3, 1}, ([0151]: to conform to LTE specifications for uplink non-adaptive Hybrid ARQ (HARQ), the redundancy versions are cyclically incremented in a (pre-determined) order of RV = 0, 2, 3, 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of von Elbwart into the methods of Dahlman, Vilaipornsawai and Davydov in order to provide conformity to existing standards to support interaction with current and existing networks. 


Claims 22 and 23 are rejected under 35 U.S.C 103 as being unpatentable over “Dahlman”, in view of “Vilaipornsawai” and “Davydov”, in further view of R1-1905523 (Huawei, “Enhancements on Multi-TRP/Panel transmission”, 3GPP TSG RAN WG1 Meeting #96bis, April 18, 2019), hereinafter “Huawei”.

Regarding claim 22 and 23, modified Dahlman does not teach:
The method of claim 1, wherein the first PDSCH and the second PDSCH are same, and wherein the first PDSCH and the second PDSCH are in different slots. 
However, Huawei teaches:
the first PDSCH and the second PDSCH are same, and wherein the first PDSCH and the second PDSCH are in different slots (Section 3.1 Reliability/Robustness enhancement with Multi-TRP/Panel Transmission. Scheme 4 (TDM): Time domain Transport block repetition transmission with K different slots. Multi-TRP support in time domain (with transport block repetition transmission) with K different slots is proposed. For multiple TRPs, different TCI states and RVs can be applied to each transmission, supporting spatial domain TB repetition transmission for improved coding gain using soft combining.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huawei into the method of modified Dahlman in order to improve coding gain with transport blocks repeat transmission in spatial domain. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461